443 F.2d 1171
Eugene ROBINSON, Plaintiff-Appellant,v.R. E. HEROLD, M.D., Director, Dannemora State Hospital, Dannemora, New York, Defendant-Appellee.
No. 808.
Docket 33963.
United States Court of Appeals, Second Circuit.
Argued May 25, 1970.
Decided March 29, 1971.

Appeal from District Court of the United States for the Northern District of New York; James T. Foley, Judge.
Daniel R. Murdock, New York City, for appellant.
Arlene R. Silverman, Asst. Atty. Gen., of the State of New York (Louis J. Lefkowitz, Atty. Gen. of the State of New York, Samuel A. Hirshowitz, First Asst. Atty. Gen., of counsel), for appellee.
Before WATERMAN, FRIENDLY and HAYS, Circuit Judges.
PER CURIAM:


1
Reversed. Martinez v. Mancusi, 443 F.2d 921 (2d Cir. 1970), cert. denied, 401 U.S. 983, 91 S.Ct. 1202, 28 L.Ed.2d 335 (1971).